                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

In re:                                                        Case No. 21-43361

LINDSEY H. JONES,                                             Chapter 7

                                                              Judge Thomas J. Tucker
                Debtor.

_________________________________/

                      ORDER OVERRULING CHAPTER 7 TRUSTEE’S
                        OBJECTION TO EXEMPTIONS, AS MOOT,
                        AND CANCELLING JULY 7, 2021 HEARING

         This case is before the Court on the Chapter 7 Trustee’s objection to the Debtor’s claimed

exemptions, filed June 8, 2021 (Docket # 13, the “Exemption Objection”). The Court finds good

cause to enter this Order.

         IT IS ORDERED that the Exemption Objection is overruled, as having been rendered

moot by the Debtor’s later-filed amended claim of exemptions, in the form of the amended

Schedule C filed June 23, 2021 (Docket # 16, the “amended exemptions”), and the hearing

scheduled for July 7, 2021 at 9:00 a.m. is cancelled.

         IT IS FURTHER ORDERED that this Order is without prejudice to the Trustee’s right to

timely file an objection to the Debtor’s amended exemptions.

         Finally, the Court gives notice to the parties of the following, which may be relevant to

the Trustee’s possible future objection to the Debtor’s amended exemptions. The undersigned

Judge previously made a ruling regarding the meaning and coverage of the exemption in Mich.

Comp. Laws § 600.5451(1)(b) (“Provisions and fuel for comfortable subsistence of each

householder and his or her family for 6 months”), in the case of In re: Davenport, Case No. 20-

51539, on February 24, 2021. The Court’s ruling was in the form of an oral bench opinion, a

transcript of which is on file in the Davenport case at Docket # 66.
   21-43361-tjt      Doc 19     Filed 07/06/21     Entered 07/06/21 12:12:29        Page 1 of 2
Signed on July 6, 2021




                                            2
   21-43361-tjt   Doc 19   Filed 07/06/21    Entered 07/06/21 12:12:29   Page 2 of 2
